576 So. 2d 1351 (1991)
TRANSPORT & GENERAL INSURANCE COMPANY, LTD., Appellant,
v.
The RECEIVERSHIPS OF the INSURANCE EXCHANGE OF THE AMERICAS, INC., a Florida Corporation, A.I.B. Syndicate, Inc., a Florida Corporation, Hispano American Syndicate, Inc., an Alien Corporation, Ram Syndicate, Inc., a Domestic Corporation, Syndicate One, Inc., a Domestic Corporation, Syndicate Two, Inc., a Foreign Corporation, Syndicate, Three, Inc., a Domestic Corporation, Syndicate, Four, Inc., a Florida Corporation, and Inter-American Syndicate, Inc., a Florida Corporation, Appellees.
No. 90-1822.
District Court of Appeal of Florida, First District.
March 29, 1991.
*1352 Larry D. Simpson of Davis, Judkins & Simpson, Tallahassee, for appellant.
Linda R. Spaulding of Conrad, Scherer & James, Fort Lauderdale, for appellees.
WIGGINTON, Judge.
Appellant has appealed, pursuant to Rule 9.130(a)(3)(C)(i), Florida Rules of Appellate Procedure, an order denying its motion to dismiss an amended order to show cause, raising issues concerning the court's lack of personal jurisdiction over appellant. We dismiss Points I and IV, which raises issues that cannot properly be considered by interlocutory appeal. We reverse on one of the two remaining issues.
Appellant correctly asserts that the insufficiency of service of process mandates that appellant's motion to dismiss the amended order to show cause should have been granted on that ground. The fact that personal service of process was not perfected upon appellant is undisputed. There is no statutory authority, or authority under Rule 1.070, Florida Rules of Civil Procedure, for serving appellant only by certified mail, as was done here. Although service on an individual, as an officer or agent of appellant, might have been sufficient pursuant to section 48.071, Florida Statutes, if such service had been made on behalf of appellant, there is no indication in the record that service was so made. Thus, in the absence of proper service of process in this case, the trial judge erred in denying appellant's motion to dismiss the amended order to show cause.
Due to the outcome of the service of process issue, we do not reach the remaining point on appeal.
Reversed.
SMITH, J., and WENTWORTH, Senior Judge, concur.